  Case 1:21-cr-20109-JLK Document 24 Entered on FLSD Docket 03/01/2021 Page 1 of 1


AO455> .01* WZ- WO T* '-*

                            U M TED STATES D ISTRICT C OURT
                                               forK
                                      Soutbem Disd d ofFlodda

             Unite StatesofAmeHca
                       V.                             CaseN o.
             JIœ   MUHAMY     ALI

                   Dien, t
                                    W M VER O F AN INDIR IM ENT

       Iund- nndO tIhavebeenatcusH ofoneormoreoFenxspuni+ableW imprisonmentformore* one
year.Iwa H visodin om n cou bf10 ighl andthe nnh'- ofl e pm posedcbnw    age   me.              '

       Aœ ro ivingY se iœ,Iwaivemyrilttoprov uh'onbyhdice entandcon- to proxmltionby
mf
' orm *'om
  Nw




Da*.
   .     =         1                                              * JIHAD MUO MADM
                                                                     lW + ' aMgna-

                                                                      * MO d H-
                                                                   S'p atweo/e e '
                                                                                 a-
                                                                        M IY AFI HURSEY
                                                                  Prin*aname# &J'
                                                                                *    'xauo ey




                                                         & M v F # . 2sI ô
                                                                    JG ge%prin*dnameY ffl
